Fourth Court of Appeals
                               San Antonio, Texas
                                  November 18, 2016

                                  No. 04-16-00031-CV

                          John W. LENZ and Shannon E. Lenz,
                                     Appellants

                                           v.

                             BANK OF AMERICA, N.A.,
                                    Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2015CV00687
                      Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
    The appellant’s motion for extension of time to file motion for rehearing is hereby
GRANTED.


                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court